Order and judgment (one paper), Supreme Court, New York County, entered October 6, 1977, to the extent appealed from granting the motion of defendant Roy Budd for summary judgment and dismissing the first, second and third causes of action as against Budd and codefendant Pan American World Airways, Inc., unanimously modified, on the law, pursuant to stipulation, to limit the dismissal of the first, second and third causes as interposed against defendants Decair Helicopter, Inc., and Roy Budd, thereby reinstating those causes as against the nonmoving defendant Pan American World Airways, Inc. Except, as so modified, the order and judgment, to the extent appealed from, is affirmed, with $60 costs *589and disbursements to defendant-respondent Roy Budd payable by plaintiff-appellant. The foregoing modification implements the stipulation between plaintiff and Pan American World Airways, Inc., and clarifies the order and judgment accordingly. We agree with Justice Asch that the lease between plaintiff and Decair Helicopters, Inc., when read in light of the language of the only hull insurance policy in the record, exonerates Budd from liability as one within the definition of "Insured”. It is of no significance that Budd was not a party to the lease. Summary judgment was properly granted in his favor on the first three causes of action. Concur—Silverman, J. P., Fein, Lane, Yesawich and Sandler, JJ.